UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/10 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Equity Income Fund Dreyfus Emerging Markets Debt Local Currency Fund FORM N-Q Item 1.Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes73.1% Rate (%) Date Amount ($) Value ($) Foreign/Governmental Arab Republic of Egypt, Sr. Unscd. Notes EGP 8.75 7/18/12 925,000 a,b 170,173 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/11 151,000 a 1,615,024 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/12 71,000 a 388,782 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/14 154,000 a 807,550 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 1,355,000 a 6,708,823 Egypt Treasury, Bills, Ser. 364 EGP 0.00 5/25/10 5,850,000 a,c 1,041,843 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 671,740,000 a 3,125,042 Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 832,730,000 a 4,029,426 Hungary Government, Bonds, Ser. 12/B HUF 7.25 6/12/12 172,900,000 a 888,088 Hungary Government, Bonds, Ser. 15/A HUF 8.00 2/12/15 609,410,000 a 3,199,097 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 1,780,000,000 a 214,594 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 3,800,000,000 a 458,121 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 6,215,000,000 a,d 749,270 Malaysian Government, Bonds, Ser. 0409 MYR 3.74 2/27/15 7,085,000 a 2,071,993 Malaysian Government, Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 a 537,635 Malaysian Government, Bonds, Ser. 0902 MYR 4.38 11/29/19 10,245,000 a 3,032,968 Malaysian Government, Bonds, Ser. 2/04 MYR 5.09 4/30/14 1,915,000 a 593,125 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 27,840,000 a 2,211,792 Mexican Bonos, Bonds, Ser. MI10 MXN 9.00 12/20/12 19,030,000 a 1,602,265 Mexican Bonos, Bonds, Ser. M MXN 9.00 6/20/13 3,370,000 a 285,128 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 45,045,000 a 4,145,505 Mexican Bonos, Bonds, Ser. M 30 MXN 10.00 11/20/36 17,705,000 a 1,641,866 Peru Government, Bonds PEN 6.90 8/12/37 4,075,000 a 1,459,517 Peru Government, Bonds PEN 8.20 8/12/26 7,610,000 a 3,071,255 Peru Government, Bonds, Ser. 7 PEN 8.60 8/12/17 9,970,000 a 4,257,204 Poland Government, Bonds, Ser. 0412 PLN 4.75 4/25/12 2,165,000 a 747,987 Poland Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 2,335,000 a 782,139 Poland Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 13,140,000 a 4,420,295 Poland Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 810,000 a 289,714 Republic of Colombia, Unsub. Bonds COP 9.85 6/28/27 1,709,000,000 a 1,007,307 Republic of Colombia, Unsub. Notes COP 12.00 10/22/15 7,335,000,000 a 4,632,633 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 15,298,946 a 569,334 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 32,000,000 a 1,190,847 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 103,320,000 a 3,844,947 South Africa Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 15,025,000 a 1,730,252 South Africa Government, Bonds, Ser. R206 ZAR 7.50 1/15/14 22,915,000 a 2,902,061 South Africa Government, Bonds, Ser. R203 ZAR 8.25 9/15/17 38,305,000 a 4,851,980 South Africa Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 a 59,641 South Africa Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 13,265,000 a 1,947,847 South Africa Government, Bonds, Ser. R157 ZAR 13.50 9/15/15 3,255,000 a 521,158 Thailand Government, Bonds THB 3.88 6/13/19 176,580,000 a 5,348,732 Thailand Government, Bonds THB 5.13 3/13/18 16,330,000 a 536,693 Turkey Government, Bonds TRY 0.00 4/14/10 175,000 a,c 112,205 Turkey Government, Bonds, Ser. CPI TRY 10.00 2/15/12 5,065,000 a 4,753,507 Turkey Government, Bonds TRY 10.50 1/15/20 355,000 a 227,944 Turkey Government, Bonds TRY 11.00 8/6/14 2,205,000 a 1,460,732 Turkey Government, Bonds TRY 14.00 1/19/11 3,860,000 a 2,625,998 Turkey Government, Bonds TRY 14.00 9/26/12 1,970,000 a 1,399,318 Turkey Government, Bonds TRY 16.00 8/28/13 1,000,000 a 765,600 Total Bonds and Notes (cost $93,533,229) Other Investment26.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $34,953,000) 34,953,000 e Total Investments (cost $128,486,229) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso EGPEgyptian Pound HUFHungary Forint IDRIndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PLNPoland Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities had a total market value of $170,173 or 0.1% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Purchased on a delayed delivery basis. e Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $128,486,229. Net unrealized appreciation on investments was $1,501,728 of which $2,759,243 related to appreciated investment securities and $1,257,515 related to depreciated investment securities. At February 28, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation Forward Foreign Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 2/28/2010 ($) Purchases: Argentine Peso, expiring 3/26/2010 680,000 175,575 175,067 (508) Brazilian Real, expiring 3/26/2010 7,755,000 4,256,312 4,265,034 8,722 Brazilian Real, expiring 3/26/2010 1,095,000 600,988 602,220 1,232 Chilean Peso, expiring 3/26/2010 467,430,000 880,531 891,225 10,694 Chilean Peso, expiring 3/26/2010 29,045,000 54,714 55,379 665 Indian Rupee, expiring 3/26/2010 11,030,000 237,613 238,679 1,066 Indian Rupee, expiring 3/26/2010 11,000,000 239,026 238,030 (996) Indian Rupee, expiring 3/26/2010 5,770,000 124,703 124,858 155 Malaysian Ringgit, expiring 3/2/2010 796,648 234,136 233,930 (206) Malaysian Ringgit, expiring 3/26/2010 2,040,000 594,146 598,220 4,074 Malaysian Ringgit, expiring 3/26/2010 2,080,000 612,125 609,950 (2,175) Malaysian Ringgit, expiring 3/26/2010 1,045,000 307,443 306,441 (1,002) Malaysian Ringgit, expiring 3/26/2010 2,130,000 625,550 624,612 (938) Malaysian Ringgit, expiring 3/26/2010 4,265,000 1,251,541 1,250,691 (850) Malaysian Ringgit, expiring 3/26/2010 17,585,000 5,160,220 5,156,717 (3,503) Mexican New Peso, expiring 3/1/2010 4,899,638 381,295 383,431 2,136 Mexican New Peso, expiring 3/26/2010 3,210,000 249,679 250,340 661 Mexican New Peso, expiring 3/26/2010 27,800,000 2,162,583 2,168,052 5,469 Mexican New Peso, expiring 3/26/2010 25,870,000 2,012,211 2,017,536 5,325 Poland Zloty, expiring 3/26/2010 865,000 294,418 297,966 3,548 Poland Zloty, expiring 3/26/2010 700,000 241,587 241,128 (459) Poland Zloty, expiring 3/26/2010 16,205,000 5,517,347 5,582,123 64,776 Poland Zloty, expiring 3/26/2010 925,000 314,937 318,634 3,697 Russian Ruble, expiring 4/16/2010 10,350,000 276,147 343,726 67,579 Russian Ruble, expiring 4/16/2010 680,000 20,136 22,583 2,447 Russian Ruble, expiring 4/16/2010 11,850,000 350,592 393,541 42,949 Russian Ruble, expiring 4/16/2010 15,050,000 476,266 499,814 23,548 Russian Ruble, expiring 4/16/2010 6,615,000 218,389 219,686 1,297 Russian Ruble, expiring 8/12/2010 2,000,000 55,991 65,435 9,444 Russian Ruble, expiring 8/12/2010 2,950,000 94,779 96,516 1,737 Russian Ruble, expiring 11/16/2010 4,465,000 146,298 144,148 (2,150) Russian Ruble, expiring 11/16/2010 6,675,000 213,737 215,496 1,759 Russian Ruble, expiring 11/16/2010 13,415,000 431,073 433,090 2,017 Russian Ruble, expiring 11/16/2010 6,590,000 207,363 212,752 5,389 Russian Ruble, expiring 11/16/2010 11,165,000 344,705 360,451 15,746 Russian Ruble, expiring 11/16/2010 5,880,000 184,326 189,830 5,504 Russian Ruble, expiring 11/16/2010 6,045,000 187,152 195,157 8,005 Russian Ruble, expiring 11/16/2010 12,360,000 383,881 399,031 15,150 Russian Ruble, expiring 11/16/2010 39,440,000 1,262,888 1,273,283 10,395 Russian Ruble, expiring 11/16/2010 6,825,000 218,750 220,339 1,589 Russian Ruble, expiring 11/16/2010 7,110,000 229,466 229,540 74 Russian Ruble, expiring 11/16/2010 14,250,000 464,321 460,048 (4,273) Russian Ruble, expiring 11/16/2010 9,060,000 295,210 292,493 (2,717) Russian Ruble, expiring 11/16/2010 9,380,000 305,040 302,824 (2,216) Russian Ruble, expiring 11/16/2010 12,840,000 416,748 414,527 (2,221) Russian Ruble, expiring 11/16/2010 13,385,000 426,138 432,122 5,984 Russian Ruble, expiring 11/16/2010 17,415,000 549,109 562,226 13,117 Russian Ruble, expiring 11/16/2010 7,080,000 225,981 228,571 2,590 Russian Ruble, expiring 11/16/2010 7,635,000 244,555 246,489 1,934 Russian Ruble, expiring 11/16/2010 5,790,000 187,016 186,925 (91) South African Rand, expiring 3/1/2010 1,987,103 253,102 257,314 4,212 South Korea Won, expiring 3/26/2010 1,818,615,000 1,577,153 1,566,643 (10,510) South Korea Won, expiring 3/26/2010 1,132,995,000 982,564 976,016 (6,548) Thai Baht, expiring 3/26/2010 19,845,000 598,318 599,885 1,567 Thai Baht, expiring 3/26/2010 145,560,000 4,389,494 4,400,060 10,566 Thai Baht, expiring 3/26/2010 16,375,000 494,265 494,991 726 Turkish Lira, expiring 3/26/2010 1,385,000 909,807 891,137 (18,670) Sales: Proceeds ($) Colombian Peso, expiring 3/26/2010 5,692,320,000 2,882,187 2,957,066 (74,879) Colombian Peso, expiring 3/26/2010 2,627,712,000 1,365,045 1,365,053 (8) Colombian Peso, expiring 3/26/2010 526,600,000 273,559 273,560 (1) Malaysian Ringgit, expiring 3/1/2010 38,584 11,332 11,330 2 Russian Ruble, expiring 4/16/2010 28,680,000 941,562 952,469 (10,907) Russian Ruble, expiring 4/16/2010 15,865,000 516,607 526,880 (10,273) Russian Ruble, expiring 8/12/2010 4,950,000 158,501 161,951 (3,450) South African Rand, expiring 3/26/2010 7,415,000 962,487 954,236 8,251 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Foreign Government - 95,034,957 - Mutual Funds 34,953,000 - - Other Financial Instruments+ - 375,798 - Liabilities ($) Other Financial Instruments+ - (159,551) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads an interest rates. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2010 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary9.4% Foot Locker 940 12,192 Gap 600 12,900 H & R Block 550 9,504 Interactive Data 315 9,548 Johnson Controls 800 24,880 McGraw-Hill 150 5,130 Regal Entertainment Group, Cl. A 650 9,711 Ross Stores 235 11,494 Time Warner 540 15,682 TJX 130 5,412 VF 185 14,315 Walt Disney 450 14,058 Consumer Staples13.7% Campbell Soup 280 9,332 Coca-Cola 210 11,071 ConAgra Foods 750 18,345 General Mills 50 3,600 H.J. Heinz 45 2,065 Herbalife 45 1,802 Kellogg 35 1,825 Kimberly-Clark 335 20,348 Kroger 610 13,481 Lorillard 185 13,512 McCormick & Co. 405 15,030 PepsiCo 315 19,678 Philip Morris International 230 11,265 Procter & Gamble 240 15,187 Reynolds American 255 13,464 Wal-Mart Stores 550 29,739 Walgreen 315 11,101 Energy12.1% BP, ADR 315 16,761 Chevron 640 46,272 ConocoPhillips 255 12,240 ENSCO International, ADR 85 3,754 Exxon Mobil 790 51,350 Frontline 405 10,915 Marathon Oil 315 9,119 Occidental Petroleum 45 3,593 Patterson-UTI Energy 325 5,018 Spectra Energy 880 19,184 Valero Energy 490 8,585 Financial13.7% American Express 430 16,422 Annaly Capital Management 1,080 b 19,850 Bank of America 1,239 20,642 Barclays, ADR 195 3,738 CapitalSource 510 b 2,805 Charles Schwab 375 6,866 Chubb 70 3,532 Deutsche Bank 105 6,667 Discover Financial Services 375 5,119 Federated Investors, Cl. B 430 10,754 Fidelity National Financial, Cl. A 550 7,837 Goldman Sachs Group 60 9,381 ING Groep, ADR 255 a 2,277 JPMorgan Chase & Co. 415 17,418 Moody's 245 c 6,522 Morgan Stanley 160 4,509 OneBeacon Insurance Group, Cl. A 685 10,391 People's United Financial 645 10,172 Progressive 430 7,375 Prudential Financial 165 8,648 Public Storage 310 b 25,479 Wells Fargo & Co. 155 4,238 Health Care11.5% Aetna 395 11,846 Biovail 280 4,152 Bristol-Myers Squibb 810 19,853 Cardinal Health 150 5,095 CIGNA 305 10,449 Eli Lilly & Co. 90 3,091 Humana 255 a 12,069 Johnson & Johnson 755 47,565 McKesson 405 23,956 Merck & Co. 200 7,376 Pfizer 1,307 22,938 Quest Diagnostics 150 8,513 Industrial8.4% 3M 265 21,240 Caterpillar 135 7,702 CSX 140 6,644 Equifax 140 4,516 Expeditors International of Washington 85 3,100 General Electric 250 4,015 Joy Global 140 7,112 Pitney Bowes 405 c 9,275 Raytheon 500 28,120 Snap-On 255 10,766 Tyco International 235 8,474 United Technologies 200 13,730 Waste Management 150 4,953 Information Technology17.8% Accenture, Cl. A 280 11,192 ADTRAN 395 9,235 Analog Devices 395 11,550 Applied Materials 850 10,404 FactSet Research Systems 140 9,268 Hewlett-Packard 365 18,538 Imation 280 a 2,576 Infosys Technologies, ADR 315 17,924 Intel 1,805 37,057 International Business Machines 340 43,234 Maxim Integrated Products 315 5,834 Microsoft 955 27,370 QUALCOMM 645 23,665 Taiwan Semiconductor Manufacturing, ADR 1,405 13,699 Telefonaktiebolaget LM Ericsson, ADR 1,120 11,211 Texas Instruments 165 4,023 Western Union 500 7,890 Xilinx 350 9,041 Materials3.6% Cliffs Natural Resources 185 10,434 Eastman Chemical 200 11,910 Freeport-McMoRan Copper & Gold 45 3,382 International Paper 480 11,122 Reliance Steel & Aluminum 305 13,524 Wausau Paper 650 a 5,499 Telecommunication Services3.6% AT & T 1,520 37,711 BCE 395 10,965 Frontier Communications 755 c 5,881 Utilities5.9% AGL Resources 235 8,538 American Water Works 135 3,005 Atmos Energy 475 13,043 DTE Energy 235 10,204 Duke Energy 595 9,728 Entergy 50 3,798 OGE Energy 105 3,839 PG & E 350 14,672 Pinnacle West Capital 285 10,377 Progress Energy 100 3,829 Sempra Energy 115 5,655 TECO Energy 250 3,833 Total Common Stocks (cost $1,619,613) Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,486) 19,486 d Total Investments (cost $1,639,099) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At February 28, 2010, the total market value of the fund's securities on loan is $18,949 and the total market value of the collateral held by the fund is $19,486. d Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $1,639,099. Net unrealized depreciation on investments was $85,299 of which $85,572 related to appreciated investment securities and $170,871 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
